Citation Nr: 0928754	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-05 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back pain with degenerative changes and intervertebral disc 
syndrome, lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
radiculopathy, left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
radiculopathy, right lower extremity.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1945 to March 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted an increased, 20 percent rating, for the 
service-connected low back pain with degenerative changes, 
lumbar spine, and also granted service connection for 
radiculopathy of the left lower extremity and assigned a 10 
percent disability rating, effective from May 20, 2003.  This 
matter further comes before the Board from a July 2005 rating 
decision in which the RO granted service connection for 
radiculopathy of the right lower extremity and assigned a 10 
percent disability rating, effective from March 16, 2005.

In October 2007 the Board remanded these issues to the 
Appeals Management Center (AMC) for further evidentiary 
development.  

As noted in the prior remand, during the course of the 
current appeal, the issue has been raised as to an increased 
evaluation for the Veteran's service-connected ulcer and 
purported associated gastrointestinal symptoms.  In addition, 
the Veteran has also raised the issue of entitlement to a 
total rating based on individual unemployability (TDIU) due 
to service-connected disabilities.  It is unclear whether the 
RO may have addressed these issues while this current appeal 
has been pending before the Board.  Therefore, these issues 
are referred to the RO for whatever action may be appropriate 
at this time.  

Please note that, in September 2007, the Board granted the 
Veteran's motion to advance the case on the Board's docket 
pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability 
is manifested by no more than complaints of pain, with 
associated stiffness and limitation of range of motion, with 
pain.  There is objective evidence of limitation of lumbar 
motion, degenerative changes, and intervertebral disc 
syndrome.  The preponderance of the evidence is against 
finding that there are incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the previous 
12 months; or forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

2.  The Veteran's service-connected radiculopathy, left lower 
extremity, is manifested by complaints of radiating pain, 
weakness, and some sensory loss, however, objective 
examination has shown no reflex, strength, or motor defects 
and there has been no showing of impairment amounting to 
moderate incomplete paralysis of the sciatic nerve.

3.  The Veteran's service-connected radiculopathy, right 
lower extremity, is manifested by complaints of radiating 
pain, weakness, and some sensory loss, however, objective 
examination has shown no reflex, strength, or motor defects 
and there has been no showing of impairment amounting to 
moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected low back pain with degenerative changes and 
intervertebral disc syndrome, lumbar spine, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected radiculopathy, left lower extremity, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code 8520 (2008).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected radiculopathy, right lower extremity, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board is mindful of the guidelines which were issued by 
the Court of Appeals for Veterans Claims with regard to 
increased ratings cases and mandatory notice, in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  With regard to the 
claims for higher ratings for the service-connected 
radiculopathy of the right and left lower extremities, the 
Board notes that in those issues, the Veteran is challenging 
the initial evaluation assigned following the grant of 
service connection by the RO.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with regard to the claims for higher ratings for the 
service-connected radiculopathy of the right and left lower 
extremities has been satisfied.  

With regard to the claim for an increased rating for the 
service-connected low back disability, the Board notes that a 
separate analysis is required to determine whether the VCAA 
duty to notify has been satisfied with respect to the 
additional requirements for an increased-compensation claim 
as delineated in Vazquez-Flores v. Peake, supra.  The record 
reflects that the Veteran was sent notice letters in April 
2005 and October 2007, essentially advising him that evidence 
necessary to substantiate the increased rating claim is 
evidence that the condition has gotten worse.  These notice 
letters, sent prior to the court's decision in Vazquez-
Flores, call into question whether the Veteran received 
adequate notice pursuant to that case, and a prejudicial 
error analysis is required. 

In that regard, the Board concludes that the April 2005 and 
October 2007 letters, together with the substantial 
development of the Veteran's claim before and after providing 
notice, rendered the notice and timing errors non-
prejudicial.  Although these letters did not specifically 
conform to the requirements provided in Vazquez-Flores, 
supra, the Veteran was advised of his opportunities to submit 
additional evidence and was informed that, at a minimum, he 
needed to submit evidence showing his service-connected 
disability had increased in severity.  Subsequently, an SOC 
dated in January 2006 and SSOCs dated in July 2006 and May 
2009 notified the Veteran of the evidence that had been 
received in support of his claim and each time provided him 
with yet an additional 60 days to submit more evidence.  The 
SOC and SSOCs also discussed the evidence included in the 
record, provided him with the criteria necessary for 
entitlement to an increased disability rating for his 
service-connected low back disability, and provided the 
reasons why his claim was being denied. 

In addition, this matter was remanded by the Board in October 
2007, which provided the Veteran more time to submit 
additional evidence or argument.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In sum, the Board finds that the pre- and post-
adjudicatory notice and opportunity to develop the case 
during the administrative appellate proceedings reasonably 
assured the essential fairness of the adjudication and 
rendered any notice and timing error non-prejudicial.  
Vazquez-Flores, supra.

In this case, as noted above, the VCAA duty to notify was 
satisfied by way of letters sent to the Veteran in April 2005 
and October 2007 that fully addressed the notice elements.  
These letters informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Finally, the Board 
notes that in the October 2007 letter, the Veteran was 
advised of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, he has 
not alleged or demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has 
obtained the Veteran's VA treatment records and VA 
examinations were procured.  In addition, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative have identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Factual Background

On VA examination in July 2003, the Veteran reported sharp 
low back pain, of moderate intensity, associated with 
stiffness and decreased range of motion.  He had developed 
radicular features involving the lower extremities.  Two 
years before, he had developed pain in the left leg, 
associated with muscle spasm of the left posterior thigh and 
intermittent left lower extremity weakness characterized as 
the left knee giving out on him.  Nine months prior, he had 
developed similar symptoms involving the right lower 
extremity, with distal paresthesias.  He used a cane for gait 
support.  He reported that pain radiated down his legs three 
to four times a week. He reported experiencing incapacitating 
back episodes, forcing him to bed, approximately twice a year 
and lasting two to three days.  He claimed that his daily 
pain limited his functioning. He could perform his activities 
of daily living, but it took him twice as long.  He claimed 
that prolonged sitting (more than 20 to 30 minutes) or 
standing (more than two hours) or lying down (to sleep) or 
walking (more than a quarter mile) worsened his pain.  He 
avoided bending and lifting and was unable to run or 
participate in high impact activities.  Motor system 
examination revealed that tone was normal and bulk was 
slightly reduced.  His strength was 5/5 in the lower 
extremities.  Sensory examination was significant for a left 
hemi-sensory loss to all modalities.  His gait was slightly 
wide-based, slow and stiff, and mildly antalgic.  Examination 
of the lumbar spine showed diffuse tenderness associated with 
mild paravertebral spasm.  Range of motion testing showed 
that flexion was to 90 degrees and extension was to 30 
degrees, right lateral bending was to 30 degrees, and left 
lateral bending was to 20 degrees.  All ranges were achieved 
with mild pain and stiffness.  The impressions were chronic 
low back pain with radicular features, and possibly left L5-
S1 radiculopathy; possible right subcortical cerebrovascular 
accident with residual mild left-sided weakness and hemi 
sensory loss; and peripheral neuropathy, predominantly 
sensory, etiology unclear.  The radiculopathy was felt to be 
secondary to compression due to the lumbosacral degeneration, 
but it was noted that it was difficult to assess since he 
also had left hemi sensory weakness and superimposed 
stocking-and-glove sensory loss due to a small subcortical 
thalamic cerebrovascular accident (CVA).  On another VA 
examination in 2003 it was noted that the Veteran had 
neuritis of the sciatic nerve.

On a VA QTC examination in May 2005, the Veteran complained 
of constant low back pain that traveled from the back to the 
legs.  He claimed the pain was aching, sharp, and cramping in 
nature.  He claimed his condition did not cause 
incapacitation.  He could not do yard work or walk more than 
a block.  Examination showed his posture was within normal 
limits, but his gait was abnormal with a bilateral limp.  
Examination of the thoracolumbar spine revealed radiating 
pain on movement, absent muscle spasm, and tenderness at L-
4/L-5.  There was no ankylosis of the spine.  Range of motion 
was full through all ranges, however  there was pain on 
flexion at 70 degrees, and pain at 30 degrees on extension, 
right lateral flexion, and left lateral flexion.  The 
examiner noted that joint function of the spine was 
additionally limited by pain after repetitive use, but was 
not limited by fatigue, weakness, lack of endurance, or 
incoordination.  The signs of intervertebral disc syndrome 
included sensory deficit of the backs of the thighs, however 
there was no bowel or bladder dysfunction.  The examiner 
concluded that the Veteran had intervertebral disc syndrome 
of the right S1 and the left S1 which was more likely than 
not a result of the service-connected lumbar disability.

On VA examination in June 2006, the Veteran reported a 
progressive low back pain, associated with decreased walking 
tolerance.  He could walk up to one block before his low back 
pain worsened and forced him to stop and rest.  He reported 
his radicular symptoms developed approximately five years 
prior, and that the pain first emerged in the left lower 
extremity associated with weakness, and was followed by 
similar symptoms in the right lower extremity.  He did not 
develop any symptoms suggestive of myelopathy (bowel or 
bladder dysfunction) or significant lower extremity weakness.  
He reported persistent low back pain that varied from dull 
and achy to sharp in intensity, associated with stiffness and 
decreased range of motion.  He had daily episodes of moderate 
to severe pain lasting several hours, but still had normal 
function.  He also reported incapacitating pain episodes 
approximately twice a year and lasting from two to four days 
during which he was bed bound.  His last incapacitating pain 
episode was six months prior, lasted three to four days.  He 
had radicular pain in both legs, three to four times a week, 
lasting for a few minutes, with no associated numbness or 
paresthesia, but with mild lower extremity weakness.  After 
the pain resolved, his leg strength returned to baseline.  He 
was able to walk a block before his back pain worsened, 
forcing him to stop and rest.  He had been under the care of 
pain management, and undergone epidural steroid injections in 
the lumbar spine with no noticeable benefit.  

At the June 2006 neurological examination, there was no 
progression of atrophy shown since the last evaluation.  
Strength was 5/5 in the lower extremities.  Sensory 
examination was significant for decreased light-touch and 
temperature perception in the right L4 dermatomal 
distribution.  The Veteran's gait was slow and antalgic.  
Examination of the lumbosacral spine showed no point 
tenderness, but there was mild paravertebral spasm.  On range 
of motion, flexion was to 90 degrees, extension to 30 
degrees, and lateral bending and rotational movements were to 
30 degrees on the right and 20 degrees on the left.  All 
movements were associated with mild pain.  There was mild 
fatigability on repeated testing, but no evidence of weakness 
or incoordination.  The impressions included history of 
degenerative disc disease, lumbosacral spine, with chronic 
low back pain, stiffness, and bilateral lower extremity 
radicular symptoms; and right L4 radiculopathy, sensory, most 
likely secondary to degenerative disc disease involving the 
lumbosacral spine.  

VA treatment records dated from 1998 through 2007 show that 
the Veteran has received ongoing treatment for his back and 
leg problems as well as care for non- service-connected 
disabilities.  He complained of pain, instability, and 
motility problems.  

On subsequent VA examination in April 2009, the Veteran 
reported increased back pain, as well as recent burning in 
his feet at night.  He described no radiating pain down his 
legs.  Any bending or twisting markedly aggravated his back.  
He had physical therapy in the past, and used electrical 
stimulation and a TENS unit which helped in the short term.  
He was very unsteady on his feet and if he used a walker, he 
could walk about 75 yards without many problems.  He had a 
sense of weakness in his legs and had to stop and sit down 
and rest.  He had osteoarthritis in the knees, and had 
injections in the knees which had helped.  He reported his 
back pain was 5/10 on a 0-10 pain scale.  With any prolonged 
standing or bending, he had marked increase in back pain.  He 
said he helped his wife vacuum the house, and did some light 
housework.  He reported significant trouble getting in and 
out of the bathtub.  He claimed his back woke him up at night 
and he had some trouble getting to sleep and was stiff in the 
morning.  He reported increasing stiffness, decreased range 
of motion in the back, and that he had trouble getting out of 
chairs.  He used a rolling walker with a seat.  He had mild 
flare-ups with increased activity and had had no 
incapacitating since the last VA examination in 2006.  

In addition, the April 2009 VA physical examination revealed 
deep tendon reflexes were absent in the knees and ankles.  
Motor f unction was 5/5 in all muscle groups in the lower 
extremities.  The Veteran had decreased vibratory sensation 
in both great toes, with decreased sensation to light touch 
in the right L4 dermatome.  There was tenderness on palpation 
at the L4-5 level, but no spasms.  He had an antalgic slow 
shuffling gait, and was unsteady on his feet without the 
rolling walker.  Range of motion testing showed that flexion 
was to 50 degrees and he had pain at the end point, but no 
increased pain, fatigue, weakness, or incoordination with 
repetitive motion.  The examiner commented that the Veteran 
had progressive degenerative joint disease and degenerative 
disc disease of the lumbar spine, with some evidence of 
radiculopathy in the legs, with the right slight worse than 
the left, with decreased sensation in the L4 dermatome.  The 
examiner indicated that his gait weakness and fatigue were at 
least as likely as not due to his lumbar spine, and there was 
some question of neurologic disease which accounts for his 
balance condition and decreased pulses in the lower 
extremities.  The examiner also indicated that the fatigue in 
the legs with walking could possibly be caused by peripheral 
vascular disease, causing a vascular claudication.  The 
examiner indicated that the compression seen on the MRI would 
not be severe enough to cause a neurogenic claudication, but 
that the Veteran "obviously has radiculopathy in both 
legs".  The examiner also indicated that there was no way to 
determine the major contributing factors to the Veteran's 
weakness and limitations in walking.  

The October 2007 Board remand requested both an orthopedic VA 
examination and a neurologic VA examination.  Notably, the 
April 2009 VA examination, conducted pursuant to that 
request, was described as an orthopedic examination.  The 
Board, however, finds that this is not a Stegall v. West, 11 
Vet. App. 268, 271 (1998) violation (i.e., a failure to 
comply with mandates of a remand, requiring return for 
compliance).  The examination was by a physician's assistant 
and a physician (who signed off on the examination report).  
It is clear that the claims files were reviewed and pertinent 
findings were reported on the examination report, which 
although labeled as an orthopedic examination, did include 
findings regarding the Veteran's neurological disabilities.  
Moreover, the examiner noted specific findings and details 
from the claims file and provided responses to questions 
posed in the Board's remand.  Accordingly, the Board finds 
that there was substantial compliance with the remand 
directives.  Notably, only substantial compliance and not 
strict compliance with the terms of a remand is required.  
See D'Aries v. Peake, 22 Vet. App. 97 (2008) (in a case where 
an opinion was provided by a neurologist as opposed to the 
internal medicine specialist requested by the Board); Dyment 
v. West, 13 Vet. App. 141, 145-46 (1999); aff'd 287 F.3d 
1377, 1383-84 (Fed. Cir. 2002).  It is not prejudicial for 
the Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

As stated above, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand for a specific VA neurological examination, for 
example, would result in unnecessarily imposing additional 
burdens on VA, with, most importantly, no apparent additional 
benefit flowing to the Veteran, since it appears that the 
Veteran's service-connected disabilities may be adequately 
rated based on the VA examination reports (and VA treatment 
records already of record), and that the Veteran's 
neurological impairment was adequately accounted for in the 
2009 VA examination report.  See also Sabonis, supra.  

III.  Analysis

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2. Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In deciding the Veteran's increased evaluation claims, the 
Board has considered the decisions in Fenderson v. West ,12 
Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), as to whether the Veteran is entitled to a higher 
rating for separate periods based on the facts found during 
the appeal period.

1.  Increased Rating for Low Back Pain with Degenerative 
Changes and Intervertebral Disc Syndrome, Lumbar Spine

Received from the Veteran in May 2003, was his claim for a 
rating in excess of 10 percent for his service-connected 
lumbar spine disability.  

By July 2003 rating decision, the RO granted a 20 percent 
rating for the Veteran's service-connected lumbar spine 
disability, pursuant to Diagnostic Code 5295 (in effect at 
that time).

During the pendency of this appeal the regulations governing 
the schedular criteria for rating diseases and injuries for 
the spine were revised effective September 26, 2003.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Board notes that the provisions 
of DC 5293 (which pertained to intervertebral disc syndrome) 
had been previously changed, effective from September 23, 
2002.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002).  However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003. 

The Veteran was provided with the new regulations in the 
January 2006 SOC, he was afforded VA examinations in 2005, 
2006, and 2009 that considered the criteria in the new 
regulations, and these regulations were applied (by the 
Appeals Management Center) in the May 2009 SSOC - the most 
recent evaluation of his claim.  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000 (April 10, 2000); 
VAOPGCPREC 7- 2003 (Nov. 19, 2003); 38 C.F.R. § 3.114(a).  
Therefore, prior to September 26, 2003, the Board may apply 
only the previous version of the rating criteria; as of 
September 26, 2003, the Board may apply both versions of the 
rating criteria.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Prior to September 26, 2003, moderate limitation of motion of 
the lumbar spine warranted a 20 percent rating and severe 
limitation of motion of the lumbar spine warranted a maximum 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to Sept. 26, 2003).  Similarly, prior to 
September 26, 2003, a 20 percent rating was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, 
standing position.  A maximum 40 percent rating was warranted 
for lumbosacral strain with severe symptoms with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (effective prior to Sept. 26, 2003).  

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
(codified as amended at 38 C.F.R. § 4.71a).  The new 
regulations provide a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
2.

Prior to September 23, 2002, degenerative disc disease could 
be evaluated under Diagnostic Code 5293, which set forth 
criteria for rating intervertebral disc syndrome.  However, 
since the Veteran filed his claim in May 2003, the Board need 
only consider the current criteria for rating intervertebral 
disc syndrome.  Thus, effective from September 23, 2002, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  

With regard to the Veteran's degenerative disc disease, under 
38 C.F.R. § 4.71a, DC 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted for incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the previous 12 months.  A 40 
percent rating is warranted for incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the previous 
12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (1).

Since the Veteran's service-connected lumbar spine disorder 
is rated as 20 percent disabling, a rating in excess of that 
is warranted if there are incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the previous 
12 months; or (prior to September 2003) severe lumbosacral 
strain or severe limitation of motion of the lumbar spine; or 
(subsequent to September 2003) forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine. 

As explained below, however, the preponderance of the 
evidence of record militates against finding that the 
criteria for a 40 percent rating for the service-connected 
low back disability have been met.  A review of the record 
shows that the Veteran's service-connected lumbar spine 
disability has never, at any point, been manifested by 
complaints or objective findings or functional impairment 
such that would warrant an rating in excess of 20 percent 
under either the new or old criteria.  The relevant evidence 
of record during the time period in question consists of VA 
examinations, VA treatment records, and the Veteran's 
statements - all of which show that he has complained of 
persistent low back pain radiating to the legs, loss of range 
of motion and stiffness, functional limitations with walking, 
due to low back pain, the need to use assistive devices, 
including a cane and most recently a walker, and episodes of 
incapacitation where he is bedbound.  Objective examinations 
have shown limitation of lumbar motion with pain on motion 
(VA examinations of record show that his flexion of the low 
back has varied from 90 to 70 to 90 to 50 degrees on the most 
recent VA examinations), tenderness, muscle spasms, and pain 
with repetitive use.

Prior to September 2003, however, the competent evidence of 
record showed the Veteran reported having incapacitating back 
episodes that lasted two to three days (rather than four to 
six weeks in duration as required for an increased rating).  
Moreover, the competent evidence of record prior to September 
2003 did not show severe lumbosacral strain or severe 
limitation of motion of the lumbar spine.  Rather, the 
Veteran was found to have basically full range of lumbar 
motion, but with mild pain, stiffness, tenderness, muscle 
spasms.  

With regard to the revised regulations for evaluating back 
disabilities, the Board notes that at no time prior to or 
subsequent to September 2003 did the findings of limitation 
of motion of the low back approximate ankylosis or forward 
flexion of 30 degrees or less, even considering the pain at 
the end ranges of motion.  A review of the record shows that 
the Veteran's service-connected low back disorder was never, 
at any point during the period in question, manifested by 
complaints or objective findings or functional impairment 
such that would warrant an rating in excess of 20 percent.  
Rather, the clinical and reported findings during the time 
period in question more nearly approximated the criteria for 
20 percent rating.  38 C.F.R. § 4.7. 

Moreover, while the Veteran reported on the various VA 
examinations in 2005, 2006, and 2009 VA examination in 2004 
that his back pain caused him to be incapacitated, there was 
no allegation or notation that his incapacitating episodes 
lasted four to six weeks or that he required bed rest 
prescribed by a physician and treatment by a physician.  
Thus, the criteria for a 40 percent rating for intervertebral 
disc syndrome have also not been met.  The Board essentially 
finds that the Veteran's symptoms related to his service-
connected lumber spine disability have been accounted for in 
the current 20 percent rating assigned, combined with the 
RO's decision to assign 10 percent ratings for radiculopathy 
of his right and left lower extremities.

The Board has also considered the Veteran's complaints of 
chronic low back pain, stiffness, limitation of motion with 
pain, flare-ups, limits on activities, weakness, and 
fatigability, and potential additional limitation of 
functioning resulting therefrom, under the provisions of 38 
C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to his disability.  DeLuca v. Brown, 8 Vet. App. 
202, 207-8 (1995).  However, there is insufficient objective 
evidence (shown on either VA examinations or VA treatment 
records) to conclude that the Veteran's back pain and other 
associated symptoms caused such additional functional 
limitation as to warrant increased compensation pursuant to 
provisions of 38 C.F.R. § 4.40, 38 C.F.R. § 4.45, or the 
holding in DeLuca, supra.  The Board finds that the effects 
of pain, fatigue, and weakness, reasonably shown to be due to 
the service-connected low back disability are already 
contemplated in the 20 percent rating currently assigned.  
There is no indication that pain, due to disability of the 
low back, has caused functional loss greater than that 
contemplated by the 20 percent rating assigned.  And while 
the Veteran's service-connected low back disability may be 
significant, his functional impairment would need to be 
equivalent to flexion limited to 30 degrees or to ankylosis 
in order for an increased rating to be assigned, and this has 
not been shown.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 
supra.

In summary, the preponderance of the evidence reflects that 
the Veteran's service-connected lumbar spine disability has 
been no more than 20 percent disabling at any time during the 
pertinent appeal period.  Hart, supra.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim for a rating in 
excess of 20 percent must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

2.  Ratings in excess of 10 percent for Radiculopathy
of the Right and Left Lower Extremities 

The record reflects that the Veteran has been awarded a 10 
percent rating, under 38 C.F.R. § 4.124a, Diagnostic Code 
8520, effective from May 20, 2003, for radiculopathy of the 
left lower extremity.  He was also awarded a 10 percent 
rating, under 38 C.F.R. § 4.124a, DC 8520, effective from 
March 16, 2005, for radiculopathy of the right lower 
extremity.  This is consistent with Notes contained under the 
new versions of the rating criteria that became effective in 
both September 2002 and September 2003, which provide that 
neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

Under Diagnostic Code 8520, incomplete paralysis of the 
sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

With regard to the Veteran's radiculopathy of the left lower 
extremity, the evidence of record during the time period in 
question, from May 20, 2003, to the present, consists of VA 
treatment records and VA examinations.  These records show 
that the Veteran developed radiating pain to the left leg in 
approximately 2001 and at least initially associated with 
muscle spasm.  Subsequent VA records showed that the Veteran 
complained of radiating pain and weakness in the left leg; 
objective examination showed muscle tone was normal with bulk 
slightly reduced, 5/5 strength, some sensory loss, and an 
abnormal mildly antalgic gait.  Thus, the Board concludes 
that the preponderance of the evidence shows that the 
symptoms related to the Veteran's service-connected 
radiculopathy of the left lower extremity are for the most 
part sensory and at most mild, and are equivalent to mild 
incomplete paralysis.  Moreover, objective examinations have 
consistently shown minimal to no reflex, strength, or motor 
defects, and there has been no showing of impairment 
approximating moderately severe incomplete paralysis.  
38 C.F.R. § 4.7.

With regard to the radiculopathy of the right lower 
extremity, the evidence of record during the time period in 
question, from March 16, 2005, to the present, also consists 
of VA treatment records and VA examinations.  These records 
show that the Veteran developed radiating pain to the right 
leg approximately nine months after the left, and at least 
initially included distal paresthesias.  Subsequent VA 
records showed that he complained of radiating pain and 
weakness in the right leg; however, objective examination 
showed muscle tone was normal with bulk slightly reduced, 5/5 
strength, some sensory loss, and an abnormal mildly antalgic 
gait.  Thus, the Board concludes that the preponderance of 
the competent evidence of record shows that the symptoms 
related to the Veteran's service-connected radiculopathy of 
the right lower extremity are for the most part sensory and 
at most mild, and are equivalent to mild incomplete 
paralysis.  Moreover, objective examinations have 
consistently shown minimal to no reflex, strength, or motor 
defects, and there has been no showing of impairment 
approximating moderately severe incomplete paralysis.  
38 C.F.R. § 4.7. 

The Board also notes that although the Veteran's symptoms 
associated with his service-connected radiculopathy of the 
left and right lower extremities have, in part, been 
partially attributed to other causes, the criteria for a 10 
percent rating (rather than a 20 percent rating) have been 
approximated as his radicular symptoms and related impairment 
have approximated mild incomplete paralysis of the left lower 
extremity, under DC 8520.  In that regard, in July 2003 the 
VA examiner noted that the Veteran had peripheral neuropathy, 
predominantly sensory, of unclear etiology.  The examiner 
indicated that the Veteran's radiculopathy was secondary to 
lumbosacral degenerative, but also noted that it was 
difficult to assess since he also had some sensory loss due 
to a prior cerebrovascular accident. 

Moreover in 2009, the VA examiner indicated there was no way 
to determine the major contributing factor to the Veteran's 
weakness and walking limitations.  But the examiner in 2009 
nonetheless found that there was some question of neurologic 
disease which accounts for his balance condition and 
decreased pulses in the lower extremities.  The examiner also 
indicated that the fatigue in the legs with walking could 
possibly be caused by peripheral vascular disease, and that 
even though there was a report that the Veteran "described 
no radiating pain" to his legs, the examiner noted that he 
"obviously has radiculopathy in both legs".  Thus, although 
VA records and examinations during the period in question 
have shown that the Veteran has radiculopathy of the left and 
right lower extremities, review of the record shows that the 
criteria for a rating in excess of 10 percent was not been 
approximated at any point during the time period in question.  
38 C.F.R. § 4.7, Fenderson, supra.

In summary, the Board concludes that the preponderance of the 
evidence reflects that the Veteran's service-connected 
radiculopathy of the left lower extremity has been no more 
than 10 percent disabling from May 20, 2003, to the present; 
and his service-connected radiculopathy of the right lower 
extremity has been no more than 10 percent disabling from 
March 16, 2005, to the present.  Fenderson, supra.  The 
Veteran's symptoms related to his service-connected 
radiculopathies of the left and right lower extremities are 
at most mild, and are equivalent to no more than mild 
incomplete paralysis.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claims for rating in excess of 
10 percent for the service-connected radiculopathy of the 
left and right lower extremities must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

3.  Extraschedular Consideration

We have also considered whether this case warrants referral 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  
However, the evidence does not reflect that the disabilities 
at issue have caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Court has held that, "if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

With regard to the Veteran's employment, the Board notes that 
the Veteran is 88 years of age and has been retired for many 
years.  He reported that after discharge from service he 
worked in a nightclub, and then worked as a nurse's assistant 
until 1977, when his chronic stomach problems and chronic low 
back pain reportedly worsened to the point that he sought 
disability retirement.  He reported that he was self-
employed, cleaning doctor's offices, and that he worked part 
time (15 hours a week) from 1988 to 2000, and that he had to 
stop working due to his back and lower extremities.  He also 
reported he had not been able to work in his prior job as a 
self-employed office cleaner since 2002, and that even then, 
he was able to work only 2 hours per night and at most 6-8 
hours a week.  While it appears that his employability may be 
affected by his back and lower extremity problems, the Board 
concludes that, in considering the rating criteria utilized 
for evaluating the severity of the Veteran's service-
connected low back and lower extremities, the rating criteria 
considered reasonably describe and contemplate his level of 
disability and symptomatology, including any impact on his 
employability.  Thus, the Board concludes that referral for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted in this case.


ORDER

A rating in excess of 20 percent for low back pain with 
degenerative changes and intervertebral disc syndrome, lumbar 
spine, is denied.

A rating in excess of 10 percent for radiculopathy, left 
lower extremity, is denied.

A rating in excess of 10 percent for radiculopathy, right 
lower extremity, is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


